Citation Nr: 0318201	
Decision Date: 07/30/03    Archive Date: 08/05/03

DOCKET NO.  01-05 414A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.	Entitlement to service connection for headaches, 
including as secondary to service-connected post-
traumatic stress disorder.

2.	Entitlement to service connection for multiple joint 
pain as due to an undiagnosed illness.

3.	Entitlement for degenerative joint disease of both 
knees.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from February 1979 to 
February 1985 and from December 1990 to May 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  The veteran was afforded a hearing before an 
acting Veterans Law Judge (VLJ) from the Board sitting at the 
RO in January 2003.  This VLJ will make the final 
determination in this case.  38 U.S.C.A. §§ 7102(a), 7107(c) 
(West 2002).

The June 2000 rating decision, in pertinent part, also 
granted service connection for post-traumatic stress disorder 
(PTSD) and denied service connection for a chronic headache 
disorder, generalized joint disorder to include knee 
arthritis, organic brain disorder and chronic fatigue all as 
due to an undiagnosed illness.  In his July 2000 notice of 
disagreement, the veteran objected to the RO's decision 
regarding his chronic headaches and generalized joint pain 
including bilateral knees and said he believed his headaches 
were related to his PTSD and his inability to sleep.  
However, in a December 2001 written statement, the appellant 
said that he originally claimed his headaches were due to an 
undiagnosed disorder but now believed that they were caused 
by his depression.  The Board notes that chronic sleep 
disturbance was noted in a February 2000 VA examination 
report that diagnosed PTSD and major depressive disorder that 
was essentially inseparable from the PTSD condition.   Thus, 
the Board believes that the issues as set forth on the title 
page most accurately characterize the current status of the 
veteran's claims.



REMAND

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which substantially modified the circumstances under 
which VA's duty to notify and assist claimants applies, and 
how that duty is to be discharged.  See Public Law No. 106-
175 (2000) (now codified at 38 U.S.C. §§ 5100-5103A, 5106-7 
(West 2002)).  The new statute revised the former section 
5107(a) of title 38, United States Code, to eliminate the 
requirement that a claimant must come forward first with 
evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.  For the 
following reasons, the Board finds that VA's duty to assist 
requires development of this case.

First, service medical records pertinent to the veteran's 
second period of service, from December 1990 to May 1991, 
were not obtained.  Although the RO noted that period of 
service in an August 2000 request to the National Personnel 
Records Center (NPRC), the records were not received.  The 
veteran testified that he visited a dispensary several times 
while in Southwest Asia.  The Board believes further efforts 
must be made to obtain these records.

Second, the veteran also testified that he received treatment 
at the American Lake VA Medical Center in Washington, and 
that he was diagnosed with tension headaches that his 
treating VA physician thought could be part of his service-
connected PTSD disability.  However, only VA medical records 
dated from April 1999 to January 2000 are in the claims file.  
Thus, the additional medical records must be obtained.  

Third, as to his claim for service connection for tension 
headaches, it is noted that a February 2000 VA neurologic 
examination report included a diagnosis of chronic tension 
headaches but the examiner was not asked to comment on the 
etiology of the headaches and whether they were secondary to 
the veteran's service-connected post-traumatic stress 
disorder (PTSD).  This should be done.

Fourth, as to the veteran's claim for service connection for 
multiple joint pain as due to an undiagnosed illness, a 
February 2000 VA examination report diagnosed migrating 
arthalgias with essentially normal examination, with the 
exception of subjective pain in the bilateral shoulders.  
However, the VA examiner was not asked to comment on whether 
such disorder was attributable to an undiagnosed illness.

Fifth, apparently at his Board hearing in January 2003, the 
veteran submitted additional evidence in support of his 
claim, namely a December 2000 letter from the Office of the 
Secretary of Defense and his July 2001 letter to a United 
States Senator.  However, he did not submit a waiver of RO 
review and it does not appear that the RO previously 
considered these documents.  A supplemental statement of the 
case (SSOC) must be issued.

Finally, because the record reflects that the VARO has not 
yet considered whether any additional notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time, particularly in view of the Federal 
Circuit's decision in Disabled American Veterans, et. al., v. 
Secretary of Veterans Affairs, ____F.3d___, Nos. 02-7304, -
7305, -7316 (May 1, 2003).  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).

Thus, due process, as mandated by the recent decision of the 
Federal Circuit, demands that this case be REMANDED to the RO 
for the following actions:

1.  Provide the veteran appropriate notice 
under the VCAA.  Such notice should 
specifically apprise him of the evidence and 
information necessary to substantiate his 
claims and inform him whether he or VA bears 
the burden of producing or obtaining that 
evidence or information, and of the 
appropriate time limitation within which to 
submit any evidence or information.  
38 U.S.C.A. § 5103(a) and (b) (West 2002); 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

2.  The RO should contact the NPRC and 
request the veteran's service medical records 
for his second period of service from 
December 1990 to May 1991.  If these records 
are unavailable, NPRC should provide a 
written response to be included in the claims 
file as to the location of these records and 
when they will become available, if known.  
The RO should also request copies of these 
service medical records directly from the 
veteran.

3.  The RO should obtain the veteran's VA 
medical records from the American Lake 
(Tacoma) VA Medical Center in Washington for 
any treatment for PTSD, headaches, multiple 
joint pain and degenerative joint disease of 
the knees, for the period from January 2000 
to the present.  Please obtain the following 
types of records:  Notes, Discharge 
Summaries, Consults, Medications, Imaging (X-
ray, MRI, CT scan), Procedures, Problem 
Lists, and Confirmed Diagnoses.

4.  The veteran should be afforded VA 
neurologic and orthopedic examinations.  All 
indicated testing should be conducted and all 
clinical manifestations should be reported in 
detail.  A rationale should be offered for 
all conclusions provided.  The claims folder 
should be made available to the examiner(s) 
for review prior to the examinations, and the 
examination report(s) should indicate if such 
review was performed.  Based on the 
examinations and a review of the record: 

(A)	The neurologic specialist should 
assess the nature, severity and 
manifestations of any chronic 
headache disorder that may be 
present.  The physician should 
proffer an opinion, with supporting 
analysis, as to whether it is at 
least as likely as not (i.e., at 
least a 50-50-probability) that any 
currently diagnosed headache 
disorder was caused by or aggravated 
by the veteran's service-connected 
PTSD, or whether such an etiology or 
relationship is less than likely 
(i.e., less than a 50-50 
probability).  The degree of chronic 
headache disorder that would not be 
present but for the service-
connected PTSD should be identified.  
If a headache disorder is found to 
be a separate diagnostic disorder, 
the examiner is requested to render 
an opinion as to whether it is at 
least as likely as not that the 
headache disorder is related to 
active service.

(B)	The veteran should be afforded 
appropriate VA examination, 
including but not limited to, 
orthopedic and neurologic, by 
physician(s) with appropriate 
expertise to determine whether he 
manifests signs and symptoms of an 
undiagnosed illness involving the 
multiple joints including the 
shoulders, elbows, wrists, ankles 
and knees, under the provisions of 
38 C.F.R. § 3.317, as a consequence 
of his service in the Persian Gulf 
War.  A complete occupational 
history should be obtained from the 
veteran.  (1) The examiner(s) should 
report whether the veteran manifests 
objective indications of chronic 
disability attributable to an 
undiagnosed illness or whether any 
signs and symptoms related to the 
shoulders, elbows, wrists and ankles 
can be attributed to a disease or 
disorder that is capable of being 
diagnosed.  An opinion should 
accompany any disease or disorder 
that is diagnosed on whether it is 
as likely as not the result of his 
military service.  (In this regard, 
the examiner should discuss the 
disease or disorder's relationship, 
if any, to his post service 
occupation.)  (2) The examiner(s) is 
(are) requested to review the claims 
file, including the service medical 
records and the VA and non-VA 
records and reports contained in the 
claims file, and render an opinion 
as to whether it is at least as 
likely as not that any currently 
diagnosed bilateral knee pathology 
is attributable to service.  

5.  Review the claims file and ensure 
that no other notification or development 
action, in addition to those directed 
above, is required by the VCAA.  If 
further action is required, undertake it 
before further adjudication of the 
claims.  

6.  Finally, readjudicate the veteran's 
claims on appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional information 
obtained.  If the decision with respect to 
the claims remains adverse to the veteran, he 
and his representative should be furnished a 
Supplemental Statement of the Case (SSOC) and 
afforded a reasonable period of time within 
which to respond thereto.  The SSOC must 
include citation to 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002).  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




_________________________________________________
	M. L. WRIGHT
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




